       Case 4:20-cv-00705-PSH Document 18 Filed 04/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION



LINDA FAYE MCCOY                                                PLAINTIFF


v.                      NO. 4:20-cv-00705 PSH


ANDREW SAUL, Commissioner of                                  DEFENDANT
the Social Security Administration



                               JUDGMENT


     Pursuant to the Memorandum Opinion and Order entered this day,

judgment is entered for plaintiff Linda Faye McCoy.

     IT IS SO ORDERED this 19th day of April, 2021.




                                  __________________________________
                                    UNITED STATES MAGISTRATE JUDGE
